

114 HR 6170 IH: To amend the Safe Drinking Water Act with respect to the consolidation of public water systems, and for other purposes.
U.S. House of Representatives
2016-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6170IN THE HOUSE OF REPRESENTATIVESSeptember 26, 2016Mr. Garamendi introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Safe Drinking Water Act with respect to the consolidation of public water systems, and
			 for other purposes.
	
		1.Consolidation
 (a)Mandatory assessment and consolidationSubsection (h) of section 1414 of the Safe Drinking Water Act (42 U.S.C. 300g–3) is amended by adding at the end the following:
				
					(3)Authority for mandatory assessment and mandatory consolidation
 (A)Mandatory assessmentA State with primary enforcement responsibility or the Administrator (if the State does not have primary enforcement responsibility) may require the owner or operator of a public water system to assess options for consolidation, or transfer of ownership of the system, as described in paragraph (1), if—
 (i)the public water system has repeatedly failed to comply with one or more national primary drinking water regulations;
 (ii)such consolidation or transfer is feasible; and (iii)such consolidation or transfer could result in greater compliance with national primary drinking water regulations.
 (B)Mandatory consolidationA State with primary enforcement responsibility or the Administrator (if the State does not have primary enforcement responsibility) may require the owner or operator of a public water system to submit a plan for consolidation, or transfer of ownership of the system, as described in paragraph (1), and complete the actions required under such plan if—
 (i)the owner or operator of the public water system completed the assessment required under paragraph (A), but did not complete consolidation or transfer of ownership;
 (ii)since completing such assessment, the public water system has failed to comply with one or more national primary drinking water regulations; and
 (iii)such consolidation or transfer is feasible. (C)RegulationsNot later than 2 years after the date of enactment of this paragraph, the Administrator shall promulgate regulations to implement this paragraph.
 (4)Financial assistanceNotwithstanding section 1452(a)(3), public water systems undertaking consolidation or transfer of ownership pursuant to this section may receive assistance under section 1452 to carry out such consolidation or transfer.
					(5)Protection of non-responsible system
 (A)Identification of liabilitiesAn owner or operator of a public water system submitting a plan pursuant to this section shall identify as part of such plan—
 (i)any potential liability for damages arising from each specific violation identified in the plan of which the owner or operator is aware or should be aware; and
 (ii)any funds or other assets available to satisfy such liability that are available, as of the date of submission of such plan, to the public water system that committed such violation.
 (B)Reservation of fundsA public water system that has completed consolidation with another public water system pursuant to a plan approved or required pursuant to this section shall not be liable in a civil action for any damages arising from a specific violation identified in such plan, except to the extent to which funds or other assets are identified pursuant to subparagraph (A)(ii) as available to satisfy such liability..
			(b)Retention of primary enforcement authority
 (1)In generalSection 1413(a) of the Safe Drinking Water Act (42 U.S.C. 300g–2(a)) is amended— (A)in paragraph (5), by striking ; and and inserting a semicolon;
 (B)by redesignating paragraph (6) as paragraph (7); and (C)by inserting after paragraph (5) the following new paragraph:
						
 (6)has adopted and is implementing procedures for requiring public water systems to assess options for, and complete, consolidation or transfer of ownership, in accordance with the regulations issued by the Administrator to implement section 1414(i)(3); and.
 (2)Conforming amendmentSection 1413(b)(1) of the Safe Drinking Water Act (42 U.S.C. 300g–2(b)(1)) is amended by striking of paragraphs (1), (2), (3), and (4). 